Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2, 8, 14 are objected to because of the following informalities:  “sandwitching” shall be spelled “sandwiching”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “fourth part where is adjacent to…” shall be “fourth part which is adjacent to…”. “eight part” shall be “eighth part”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Enda, U.S. Pat. App. Pub. US 2010/0141849 A1 (hereinafter “Enda”).
claim 2, Enda discloses a display device comprising a pixel portion (fig. 2, fig. 21, region encircled by element 5 and surrounding regions), the pixel portion comprising: 
a scan line extending in a first direction, the scan line having an opening (fig. 21, element 16, paragraphs 119, 121, 161, scan line with opening 29); 
a first capacitor wiring extending in parallel to the first direction (fig. 2, fig. 21, element 18a, paragraphs 119, capacitor wirings extending in the row direction parallel to scan line); 
a signal line comprising a first part extending in parallel to a second direction intersecting with the first direction and a second part projected from a region of the first part of the signal line in a top view (fig. 2, fig. 21, paragraphs 110-121, 124, 125, signal line 15 with first part extending along vertical direction and intersecting with scan line 16 and capacitor wiring 18a 18b, and second part 9 projected from first part of the signal line); 
first and second electrodes facing each other with the second part of the signal line positioned therebetween in the top view (fig. 2, fig. 21, electrode 8 a, 8 b, paragraphs 124, 125, electrodes 8 a and 8 b facing each other with signal line positioned therebetween); 
first and second pixel electrodes electrically connected to the first and second electrodes, respectively (fig. 2, fig. 21, element 17 a, 17 b, paragraphs 124-126, pixel electrode 17 a and 17 b connected to drain electrodes); and 
a semiconductor film electrically connected to the signal line and the first and second electrodes, the semiconductor film provided over the scan line, and under the signal line and the first and second electrodes (fig. 2, semiconductor film constituting transistor 12a and 12b, paragraph 120, fig. 19, fig. 21, semiconductor film 24, fig. 26, element 24, paragraph 128, semiconductor film provided over the scan line and under signal line), 
wherein the second part of the signal line has a region overlapping with the opening of the scan line (fig. 2, fig. 21, element 9 overlapping with opening 29 of scan line), 
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a third part being adjacent to the branch part and extending in the first direction with a first width in the second direction (fig. 2, fig. 21, scan line 16 branches off at opening 29 and has third part without branching adjacent to opening 29 and branching parts, see illustrated fig. 21 below), 
wherein in the top view, the first capacitor wiring comprises a fourth part extending in parallel to the first direction with a second width in the second direction and a fifth part projected from a first region of the fourth part to only one side (fig. 21, paragraph 158, capacitor wirings 18 including element 18ax/18bx, with half extending to left side and half extending to right side, wherein left side is interpreted as claimed fourth part and right side interpreted as claimed fifth part, see illustrated fig. 21 below), and
wherein in the top view, the first electrode comprises a sixth part overlapping with the fifth part and the first region of the fourth part (fig. 21, .

    PNG
    media_image1.png
    1216
    978
    media_image1.png
    Greyscale

claim 3, Enda discloses the display device according to claim 2, wherein each of the scan line and the first capacitor wiring comprises a stacked layer using metal material selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel (paragraphs 138, metal film such as titan, chrome, aluminum, molybdenum, tantalum, tungsten, and copper used to form stacked layer of scan line and capacitor wirings).
Regarding claim 4, Enda discloses the display device according to claim 2, wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width (examiner respectfully submit that the claim does not place limit in which region of the branch part and opening shall be considered when calculating sum. That is, the claim does not call for comparison of the entire sum of all regions of branch parts and all regions of the opening in second direction with the first width of the third part. Therefore, a sum of a small region in branch part and a small region in opening together may still be smaller than the first width of the third part).
Regarding claim 5, Enda discloses the display device according to claim 2, wherein the fifth part has a third width in the second direction, and wherein the second width is smaller than the third width (examiner respectfully submit that the claim does not place limit in which region of the fifth part and fourth part shall be considered when calculating width. That is, the claim does not call for comparison of the total width of all portions of fourth and fifth part in second direction. Therefore, a width of a small region of fourth part interpreted as the second width may still be smaller than a width of a region of fifth part interpreted as the third width).
claim 6, Enda discloses the display device according to claim 2, wherein each of the signal line, the first electrode, and the second electrode comprises a stacked layer using metal material selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel (paragraphs 140, metal film such as titan, chrome, aluminum, molybdenum, tantalum, tungsten, and copper used to form stacked layer of signal line and drain drawing line).
Regarding claim 7, Enda discloses the display device according to claim 2, wherein the semiconductor film comprises amorphous silicon (paragraphs 139, 141, 142, transistors formed with amorphous silicon).
Regarding claim 8, Enda discloses a display device comprising a pixel portion (fig. 2, fig. 21, region encircled by element 5 and surrounding regions), the pixel portion comprising: 
a scan line extending in a first direction, the scan line having an opening (fig. 21, element 16, paragraphs 119, 121, 161, scan line with opening 29); 
a first capacitor wiring extending in parallel to the first direction (fig. 2, fig. 21, element 18a, paragraphs 119, capacitor wirings extending in the row direction parallel to scan line); 
a signal line comprising a first part extending in a second direction intersecting with the first direction and a second part projected from a region of the first part of the signal line in a top view (fig. 2, fig. 21, paragraphs 110-121, 124, 125, signal line 15 with first part extending along vertical direction and intersecting with ; 
first and second electrodes facing each other with the second part of the signal line positioned therebetween in the top view (fig. 2, fig. 21, electrode 8 a, 8 b, paragraphs 124, 125, electrodes 8 a and 8 b facing each other with signal line positioned therebetween); 
first and second pixel electrodes electrically connected to the first and second electrodes, respectively (fig. 2, fig. 21, element 17 a, 17 b, paragraphs 124-126, pixel electrode 17 a and 17 b connected to drain electrodes); and 
a semiconductor film electrically connected to the signal line and the first and second electrodes (fig. 2, semiconductor film constituting transistor 12a and 12b, paragraph 120, fig. 19, fig. 21, semiconductor film 24, fig. 26, element 24, paragraph 128, semiconductor film provided over the scan line and under signal line);, 
wherein the second part of the signal line has a region overlapping with the opening of the scan line (fig. 2, fig. 21, element 9 overlapping with opening 29 of scan line), 
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a third part being adjacent to the branch part and extending in the first direction with a first width in the second direction (fig. 2, fig. 21, scan line 16 branches off at opening 29 and has third part without branching adjacent to opening 29 and branching parts, see illustrated fig. 21 below), 
wherein in the top view, the first capacitor wiring comprises a fourth part extending in parallel to the first direction with a second width in the second direction and a fifth part projected from a first region of the fourth part to only one side (fig. 21, paragraph 158, capacitor wirings 18 including element 18ax/18bx, with half extending to left side and half extending to right side, wherein left side is interpreted as claimed fourth part and right side interpreted as claimed fifth part, see illustrated fig. 21 below), and
wherein in the top view, the first electrode comprises a sixth part overlapping with the fifth part and the first region of the fourth part (fig. 21, paragraph 120, electrode 8a include sixth part 27a overlapping with 18ax of capacitor wiring, see illustrated fig. 21 below).

    PNG
    media_image1.png
    1216
    978
    media_image1.png
    Greyscale


claim 9, Enda discloses the display device according to claim 8, wherein each of the scan line and the first capacitor wiring comprises a stacked layer using metal material selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel (paragraphs 138, metal film such as titan, chrome, aluminum, molybdenum, tantalum, tungsten, and copper used to form stacked layer of scan line and capacitor wirings).
Regarding claim 10, Enda discloses the display device according to claim 8, wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width (examiner respectfully submit that the claim does not place limit in which region of the branch part and opening shall be considered when calculating sum. That is, the claim does not call for comparison of the entire sum of all regions of branch parts and all regions of the opening in second direction with the first width of the third part. Therefore, a sum of a small region in branch part and a small region in opening together may still be smaller than the first width of the third part).
Regarding claim 11, Enda discloses the display device according to claim 8, wherein the fifth part has a third width in the second direction, and wherein the second width is smaller than the third width (examiner respectfully submit that the claim does not place limit in which region of the fifth part and fourth part shall be considered when calculating width. That is, the claim does not call for comparison of the total width of all portions of fourth and fifth part in second direction. Therefore, a width of a small region of fourth part interpreted as the second width may still be smaller than a width of a region of fifth part interpreted as the third width).
claim 12, Enda discloses the display device according to claim 8, wherein each of the signal line, the first electrode, and the second electrode comprises a stacked layer using metal material selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel (paragraphs 140, metal film such as titan, chrome, aluminum, molybdenum, tantalum, tungsten, and copper used to form stacked layer of signal line and drain drawing line).
Regarding claim 13, Enda discloses the display device according to claim 8, wherein the semiconductor film comprises amorphous silicon (paragraphs 139, 141, 142, transistors formed with amorphous silicon).
Regarding claim 14, Enda discloses a display device comprising a pixel portion (fig. 2, fig. 21, region encircled by element 5 and surrounding regions), the pixel portion comprising: 
a scan line extending in a first direction, the scan line having an opening (fig. 21, element 16, paragraphs 119, 121, 161, scan line with opening 29); 
first and second capacitor wiring each extending in parallel to the first direction (fig. 2, fig. 21, elements 18a, 18b, paragraphs 119, capacitor wirings extending in the row direction parallel to scan line); 
a signal line comprising a first part extending in a second direction intersecting with the first direction and a second part projected from a region of the first part of the signal line in a top view (fig. 2, fig. 21, paragraphs 110-121, 124, 125, signal line 15 with first part extending along vertical direction and intersecting with ; 
first and second electrodes facing each other with the second part of the signal line positioned therebetween in the top view (fig. 2, fig. 21, electrode 8 a, 8 b, paragraphs 124, 125, electrodes 8 a and 8 b facing each other with signal line positioned therebetween); 
first and second pixel electrodes electrically connected to the first and second electrodes, respectively (fig. 2, fig. 21, element 17 a, 17 b, paragraphs 124-126, pixel electrode 17 a and 17 b connected to drain electrodes); and 
a semiconductor film electrically connected to the signal line and the first and second electrodes, the semiconductor film provided over the scan line, and under the signal line and the first and second electrodes (fig. 2, semiconductor film constituting transistor 12a and 12b, paragraph 120, fig. 19, fig. 21, semiconductor film 24, fig. 26, element 24, paragraph 128, semiconductor film provided over the scan line and under signal line),
wherein the second part of the signal line has a region overlapping with the opening of the scan line (fig. 2, fig. 21, element 9 overlapping with opening 29 of scan line), 
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a third part being adjacent to the branch part and extending in the first direction with a first width in the second direction (fig. 2, fig. 21, scan line 16 branches off at opening 29 and has , 
wherein in the top view, the first capacitor wiring comprises a fourth part extending in parallel to the first direction with a second width in the second direction and a fifth part projected from a first region of the fourth part to only one side (fig. 21, paragraph 158, capacitor wirings 18 including element 18ax/18bx, with half extending to left side and half extending to right side, wherein left side is interpreted as claimed fourth part and right side interpreted as claimed fifth part, see illustrated fig. 21 below), and
wherein in the top view, the first electrode comprises a sixth part overlapping with the fifth part and the first region of the fourth part, a seventh part overlapping with a second region of the fourth part which is adjacent to the first region, and an eighth part overlapping with the semiconductor film (fig. 21, paragraph 120, electrode 8a including sixth part 27a overlapping with 18ax of capacitor wiring and semiconductor film 24 at different regions, see illustrated fig. 21 below for interpretation taken).

    PNG
    media_image2.png
    1304
    978
    media_image2.png
    Greyscale

claim 15, Enda discloses the display device according to claim 14, wherein each of the scan line and the first capacitor wiring, and the second capacitor wiring comprises a stacked layer using metal material selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel (paragraphs 138, metal film such as titan, chrome, aluminum, molybdenum, tantalum, tungsten, and copper used to form stacked layer of scan line and capacitor wirings).
Regarding claim 16, Enda discloses the display device according to claim 14, wherein the second electrode has a region overlapping with the second capacitor wiring (fig. 21, second electrode 8b overlaps with second capacitor wiring18b at region near 11b).
Regarding claim 17, Enda discloses the display device according to claim 14, wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width (examiner respectfully submit that the claim does not place limit in which region of the branch part and opening shall be considered when calculating sum. That is, the claim does not call for comparison of the entire sum of all regions of branch parts and all regions of the opening in second direction with the first width of the third part. Therefore, a sum of a small region in branch part and a small region in opening together may still be smaller than the first width of the third part).
Regarding claim 18, Enda discloses the display device according to claim 14, wherein each of the signal line, the first electrode, and the second electrode comprises a stacked layer using metal material selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel (paragraphs 140, metal film such as titan, chrome, aluminum, molybdenum, tantalum, tungsten, and copper used to form stacked layer of signal line and drain drawing line).
Regarding claim 19, Enda discloses the display device according to claim 14, wherein the semiconductor film comprises amorphous silicon (paragraphs 139, 141, 142, transistors formed with amorphous silicon).
Regarding claim 20, Enda discloses the display device according to claim 14, wherein the fifth part has a third width in the second direction, and wherein the second width is smaller than the third width (examiner respectfully submit that the claim does not place limit in which region of the fifth part and fourth part shall be considered when calculating width. That is, the claim does not call for comparison of the total width of all portions of fourth and fifth part in second direction. Therefore, a width of a small region of fourth part interpreted as the second width may still be smaller than a width of a region of fifth part interpreted as the third width).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEIJIE SHEN/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694